
	
		II
		111th CONGRESS
		1st Session
		S. 2897
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish incentives to increase the
		  energy efficiency of federally assisted housing.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficiency Modernization Act of
			 2009.
		2.Congressional findingsCongress finds that—
			(1)Federally assisted housing programs provide
			 robust opportunities for energy efficiency improvements and up-front
			 investments in such improvements would provide significant long-term cost
			 savings for taxpayers, provide stimulus to the economy through creation of
			 capital projects and jobs, establish best practices for the industry and be
			 consistent with the mandate of the Department of Housing and Urban Development
			 (HUD);
			(2)the Government Accountability Office
			 reported in an October 2008 study that HUD pays an estimated $5 billion
			 annually for energy costs for approximately 6 million dwelling units of
			 assisted housing, representing almost 17 percent of the Nation’s housing
			 stock;
			(3)according to the Harvard University
			 Graduate School of Design, more than 80 percent of federally assisted housing
			 stock is between 15 years to 30 years old;
			(4)existing rules and regulations do not
			 adequately incentivize owners of HUD-assisted property to maximize efforts to
			 make energy efficiency improvements to such properties; and
			(5)increasing the energy efficiency of
			 federally-assisted housing by 25 percent to 40 percent would create near-term
			 savings for HUD of roughly $1 billion to $1.5 billion annually, resulting in
			 substantial long-term cost savings for the Federal Government and for
			 taxpayers.
			3.Green dividend program for federally
			 assisted rental housing
			(a)AuthorityThe Secretary shall establish a program
			 under this section to provide green dividends to owners of covered federally
			 assisted housing projects who undertake utility cost-saving measures that
			 result in utility cost savings for such housing.
			(b)Green dividends
				(1)In generalA green dividend under this section with
			 respect to a covered federally assisted housing project shall be an annual
			 distribution, to the owner of the project, of an amount of the surplus project
			 funds that is equal to the sum of—
					(A)50 percent of the annual utility cost
			 savings resulting from the utility cost-saving measures conducted for the
			 project; and
					(B)any reasonable costs, as determined by the
			 Secretary pursuant to subsection (d)(4), incurred by the owner in carrying out
			 the utility cost-saving measures, including financing costs incurred by the
			 owner or a third party, in compliance with guidelines established pursuant to
			 subsection (d)(3).
					(2)Additional to standard
			 distributionNotwithstanding
			 any other law or regulation relating to a limitation on distributions for a
			 covered federally assisted housing project, a green dividend under this section
			 shall be in addition to the standard distribution that the owner of the project
			 is authorized to receive from the project pursuant to the regulations of the
			 Secretary.
				(c)Standards for measurement and
			 monitoringIn carrying out
			 the program under this section, the Secretary shall establish and utilize the
			 following standardized methods:
				(1)Methods that an owner of a covered
			 federally assisted housing project may use to accurately measure the baseline
			 utility use of the project before undertaking the utility cost-saving measures
			 for the project.
				(2)Methods that an owner of a covered
			 federally assisted housing project may use to effectively monitor reductions in
			 the utility use of the project resulting from the completed utility cost-saving
			 measures for the project.
				(3)Methods that an owner of a covered
			 federally assisted housing project may use to track, and that the Secretary may
			 use to verify, utility cost savings resulting from the utility cost-saving
			 measures for the project that account for the effect of changes in utility
			 costs and such other factors that the Secretary considers necessary or
			 appropriate.
				(d)Other requirements
				(1)Application and selectionThe Secretary shall establish requirements
			 for owners of covered federally assisted housing projects to apply for
			 participation in the program under this section and shall select among such
			 applications based upon selection criteria, which the Secretary shall
			 establish.
				(2)Cost-effectivenessThe Secretary shall establish guidelines to
			 ensure that any utility cost-saving measures undertaken pursuant to the program
			 under this section are cost-effective in relation to the utility cost savings
			 resulting from the measures and the green dividend provided under this section
			 to the owner.
				(3)Energy performance contractsThe Secretary shall establish guidelines
			 for the use of energy performance contracting in carrying out utility
			 cost-saving measures pursuant to the program under this section.
				(4)Financing costsThe Secretary shall establish guidelines
			 for the financing of the reasonable costs incurred by an owner of a covered
			 federally assisted housing project in carrying out utility cost-saving measures
			 under the program under this section, and whether such costs, whether financed
			 by the limited dividend owner or a third party, shall be repayable from project
			 funds.
				(5)Reporting
					(A)To SecretaryThe Secretary shall require each owner of a
			 covered federally assisted housing project for which a green dividend is
			 provided pursuant to the program under this section to submit to the Secretary
			 such reports regarding the project, the utility cost-saving measures undertaken
			 for the project, and the utility cost savings of the project in accordance with
			 such requirements as the Secretary shall establish.
					(B)To CongressThe Secretary shall submit a reports to the
			 Congress describing the implementation and operation of the program under this
			 section, as follows:
						(i)Initial
			 reportThe Secretary shall
			 submit a report describing the initial implementation and operation of the
			 program not later than the expiration of the 180-day period beginning upon the
			 date of the enactment of this Act.
						(ii)Annual
			 reportsNot later than the
			 expiration of the 12-month period that begins upon the expiration of the period
			 specified clause (i), and upon the expiration of each successive 12-month
			 period thereafter, the Secretary shall submit a report describing the ongoing
			 operation of the program.
						(e)Preemption of conflicting State laws
			 limiting distributions
				(1)In generalExcept as provided in paragraph (2), no
			 State or political subdivision of a State may establish, continue in effect, or
			 enforce any law, regulation, or administrative requirement that limits or
			 restricts, to an amount that is less than the sum of the amounts provided for
			 under paragraphs (1) and (2) of subsection (b), the amount of surplus project
			 funds accruing after the date of the enactment of this section that may be
			 distributed from any covered federally assisted housing project.
				(2)Exception and waiverParagraph (1) shall not apply to any law or
			 regulation to the extent such law or regulation applies to—
					(A)a State-financed covered federally assisted
			 housing project; or
					(B)a covered federally assisted housing
			 project for which the owner has elected to waive the applicability of paragraph
			 (1).
					(f)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Covered federally assisted housing
			 projectThe term
			 covered federally assisted housing project means any multifamily
			 rental housing project that—
					(A)is provided any rental assistance, mortgage
			 insurance, subsidy, or other financial assistance by the Secretary; and
					(B)that is subject to a limitation on
			 distributions, to the owner, of project funds under section 200.106(a),
			 236.1(c), 880.205(b), 881.205(b), or 883.306(b) of title 24 of the Code of
			 Federal Regulations, or any other statute or regulation applicable to the
			 project.
					(2)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
				(3)Surplus project fundsThe term surplus project
			 funds means, with respect to a covered federally assisted housing
			 project, the net revenue of the project after all project expenses have been
			 paid, or funds have been set aside for the payment thereof, and any reserve
			 requirements applicable to the project have been met.
				(4)Utility cost savingsThe term utility cost
			 savings means, with respect to utility cost-saving measures undertaken
			 for a covered federally assisted housing project, the difference
			 between—
					(A)the energy or water costs that would have
			 been incurred for the project if such utility cost-saving measures were not
			 completed; and
					(B)the actual energy or water costs for the
			 project after completion of the utility cost-saving measures.
					(5)Utility cost-saving measuresThe term utility cost-saving
			 measures means, with respect to a covered federally assisted housing
			 project, any rehabilitation, renovation, retrofit, improvement, or alteration
			 for the project that incorporates any technology, equipment, fixture, or
			 material, or promotes any practice, designed to reduce the energy or water
			 consumption of the project.
				(g)RegulationsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Secretary shall issue any regulations necessary to carry out this
			 section.
			4.Review of the use of residual receipts and
			 reserve for replacements fundsThe Secretary of Housing and Urban
			 Development shall—
			(1)review its regulations and agreements
			 concerning residual receipts accounts in Federally assisted rental housing
			 subject to a limitation on distributions under section 200.106(a), 236.1(c),
			 880.205(b), 881.205, or 883.306(b) of title 24 of the Code of Federal
			 Regulations, or any other statute or regulation applicable to the project to
			 clarify if the use of such funds for other project purposes includes activities
			 related to the energy efficiency at properties with such residual receipts
			 accounts; and
			(2)revise its policies with regards to the use
			 of reserve for replacement funds to encourage the use of such reserves, where
			 practical, for energy efficiency items.
			5.Study on exemption from building codes to
			 allow distributive energy generation measures and water efficiency
			 measures
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study to analyze and determine the benefits of
			 establishing a statutory exemption under Federal law from compliance with
			 provisions of State and local building codes that do not affect the health or
			 safety of residents of multifamily housing assisted by the Department of
			 Housing and Urban Development to enable and encourage the construction and
			 installation in such projects of distributive energy generation measures and
			 water efficiency measures.
			(b)Provision of information to Energy
			 Information AdministrationThe Comptroller General shall provide any
			 information collected in conducting the study under this section to the
			 Secretary of Energy to supplement information collected and maintained by the
			 Energy Information Administration of the Department of Energy regarding
			 residential energy consumption.
			(c)ReportNot later than the expiration of the
			 6-month period beginning on the date of the enactment of this Act, the
			 Comptroller General shall submit a report to the Congress and to the Secretary
			 of Energy setting forth the results and conclusions of the study under this
			 section.
			6.Reports on utility consumption for
			 HUD-assisted multifamily projects
			(a)In generalTo assist the Secretary of Housing and
			 Urban Development in determining how and where to undertake energy and other
			 utility efficiency measures, the Secretary shall, by regulation, require each
			 owner of an assisted multifamily housing project to report regularly to the
			 Secretary regarding consumption by the project of electricity, water, gas, and
			 other utilities.
			(b)Annual report by SecretaryThe Secretary shall compile the information
			 received pursuant to subsection (a) and submit a report to the Congress and the
			 Energy Information Administration annually regarding total utility consumption
			 by assisted multifamily housing projects. The report shall include all
			 non-aggregated data submitted to the Secretary pursuant to subsection
			 (a).
			(c)Assisted multifamily housing
			 projectFor purposes of this
			 section, the term assisted multifamily housing project means any
			 multifamily housing project that is—
				(1)provided project-based assistance under
			 section 8 of the United States Housing Act of 1937, including new construction
			 and substantial rehabilitation projects;
				(2)assisted under section 202 of the Housing
			 Act of 1959 (as amended by section 801 of the Cranston-Gonzalez National
			 Affordable Housing Act);
				(3)assisted under section 202 of the Housing
			 Act of 1959, as such section existed before the enactment of the
			 Cranston-Gonzalez National Affordable Housing Act;
				(4)assisted under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act;
				(5)financed by a loan or mortgage insured
			 under section 221(d)(3) of the National Housing Act that bears interest at a
			 rate determined under the proviso of section 221(d)(5) of such Act; or
				(6)insured, assisted, or held by the Secretary
			 or a State or State agency under section 236 of the National Housing
			 Act.
				
